DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
	The amendment of 04 October 2021 has been entered in full.  Claims 3, 4, 7, 13, 15, 17, 21-23, 25, 26, 28-30, 32, 38, 40, 42, 47, 48, and 50 are cancelled.
Claims 1, 2, 5, 6, 8-12, 14, 16, 18-20, 24, 27, 31, 33-37, 39, 41, 43-46, 49, 51, and 52 are pending.

Election/Restrictions
Applicant’s election of Group I, claims 1, 2, 5, 6, 11, 12, and 20, drawn to a method of modulating intestinal epithelial cell proliferation, differentiation, maintenance and/or function, in the reply filed on 04 October 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant’s election of a T cell modulating agent as the species of administered agent to modulate intestinal epithelial cell proliferation, differentiation, maintenance, and function in the reply filed on 04 October 2021 is also acknowledged.  
Claims 8-10, 12, 14, 16, 18, 19, 24, 27, 31, 33-37, 39, 41, 43-46, 49, 51, and 52 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04 October 2021.
Claims 1, 2, 5, 6, 11, and 20 are under consideration in the instant application as they read upon the elected species of T cell modulating agent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 May 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
1.	The disclosure is objected to because of the following informalities:
1a.	The Brief Description of the Drawings does not refer to Figure 8F (see pages 16-17, [0054]).  
Appropriate correction is required.

Claim Objections
2.	Claim 20 is objected to because of the following informalities:  
2a.	In claim 20, line 2, the word “elected” should be amended to recite “selected”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 5, 11, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
3a.	Regarding claim 5, the phrase "particularly" in line 3 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
3b.	Regarding claim 11, the phrase "such as" in line 2 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
3c.	Regarding claim 20, the phrase "preferably" in line 2 renders the claim indefinite because it is unclear whether the three alternative “wherein” limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 2, 5, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bergstrom et al. (PLoS Pathogens 11(8): e1005108, 2015).
	Bergstrom et al. teach that RELM-β, a secretory protein that modulates inflammation, has chemotactic activity for CD4+ T cells (page 3, last paragraph; page 13, first paragraph).  Bergstrom et al. disclose that CD4+ T cells are present within the intestine and spleen in wild-type C57BL/6 mice and RELM-β gene deficient mice (Retnlb-/-) mice (page 11, middle paragraph).  However, CD4+ numbers are significantly reduced in Retnlb-/- mice infected with Citobacter rodentium (page 11, middle paragraph; Figures 5D-F).  Bergstrom et al. teach that enema delivery of RELM-β attenuates intestinal injury and bleeding in infected Retnlb-/- mice (page 14; Figure 8A).  Bergstrom et al. indicate that RELM-β treatment increases CD4+ T cell numbers populating the colonic mucosa, in turn increasing IL-22 levels and the numbers of Ki67+ proliferating intestinal epithelial cells (IEC) to replace infected and damaged cells (page 14; Figures 8C-8F).  It is noted that IL-22 is produced by CD4+ T cells during enteric infection .

5.	Claims 1, 2, 5, 6, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zanello et al. (J Immunol 197: 345-355, May 2016).
	Zanello et al. teach that anti-CD3 antibody activates intestinal T cells (page 345, column 2, 2nd full paragraph).  Zanello et al. disclose that wild-type (WT) and NOD2-/- mice receive a single i.p. injection of anti-CD3 monoclonal antibody (page 347, column 1, 1st paragraph).  Zanello et al. indicate that one day after T cell activation, mucosal damage in both WT and NOD2-/- mice is characterized by increased intestinal epithelial cell (IEC) apoptosis and villus blunting (page 347, column 1, 1st paragraph; Figure 1A-1C; Figure 2A-E).  Zanello et al. teach that CD4+ lymphocytes, IL-17A-expressing T cells, IFN-γ-expressing T cells, and Foxp3+ regulatory T (Treg) cells are found in small-bowel lamina propria (page 347, column 2, 2nd full paragraph; Figure 4D). Zanello et al. state that three days after anti-CD3 administration, a significant increase in IL-17A-expressing T cells is found within the lamina propria of NOD2-/- mice compared with WT mice (page 347, column 2, 2nd full paragraph; Figure 4C-D). Zanello et al. teach that the injection of anti-CD3 monoclonal antibody is a helpful model to study the role of Nod2 in regulating T cell-induced small intestinal mucosal inflammation and damage (abstract; page 353, column 1).  It is noted that mouse IEC are well-known in the prior art to express MHC II, as evidenced by Parr et al. (Immunogenetics 8: 499-508, 1979; abstract) and .


6.	Claims 1, 2, 5, 6, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wallace et al. (World J Gastroenterol 20(1): 6-21, 2014).
	Wallace et al. teach that in response to infectious agents and active inflammation, the adaptive immune response in the gut stimulates naïve T cells to differentiate into Th1 cells under the stimulation of IL-12 and IL-18 (page 11, columns 1-2; Figure 3).  The Th1 cells produce interferon gamma, which then causes intestinal epithelial cell apoptosis (Figure 3).  It is noted that IEC are well-known in the prior art to express MHC II, as evidenced by Parr et al. (Immunogenetics 8: 499-508, 1979; abstract) and Denning et al. (Int. Immunol 12(2): 133-139, 2000; page 135).  Therefore, the teachings of Wallace et al. anticipate the limitations of instant claim 5.
Conclusion
No claims are allowable.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Review of intestinal cells
Maynard et al.  Immunity 31: 389-400, 2009

Peterson et al. Nature Rev 14: 141-153, 2014

R&D illustration, “The IL-12 family of cytokines and mechanisms of intestinal inflammation”, 2015; https://www.rndsystems.com/resources/posters/il-12-family-cytokines-mechanisms-intestinal-inflammation


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIDGET E BUNNER whose telephone number is (571)272-0881. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




BEB
Art Unit 1647
04 January 2022
/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647